 REDDING INDUSTRIAL ELECTRICC.D. Draucker d/b/a Redding Industrial ElectricandJack Marsh.Case 20-CA-1765031May 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 27 September 1984 Administrative` LawJudge Harold A. Kennedy issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The -General Counsel filed an an-swering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to. the extent consistent herewithand to adopt the recommended Order2 as modified:About 11 January 1983 the Respondent, 'an elec-trical contractor, rejected a hiring hall referral forthe reemployment-of Charging Party Jack Marshwhich had been made pursuant to the Respondent'scollective-bargaining agreement. with InternationalBrotherhood of Electrical Workers, Local No. 442.The complaintalleges,and the judge found, thatthis refusal, to reemploy . Marsh' was in violation ofSection 8(a)(1), (3), and (4) of the Act. The Re-spondent has excepted to -these findings.' For thereasons stated below,, we ;adopt the judge's decisionthat this refusal to hire was a violation of Section8(a)(1) and (3).As the judge found, prior to his 11 January 1983rejection, JackMarsh had been employed only,once by the Respondent, from '16 April 1975, untilhis layoff on 23 May 1975, and that employmentwas at the Mt. Shasta Mall project on which theRespondent was a subcontractor. As a result of anumber of problems on that job, the Union had'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir , 1951)We have carefully examined the record and find no basis for reversingthe findingsWe note that there are two errors in dates-in the judge's decision, andwe correct them In stipulation number 2 the effective date for JackMarsh's appointment as steward was 16 May 1975, not I I May In stipu-lation number 7 the Respondent advised the IBEW that it was rescindingits 3 February 1976 letter on 15 June 1976, not 15 June 1983The Respondent excepts to the judge's finding that the General Coun-selwas not required to show union animus on the part of the Respond-entWe conclude that there was no showing needed of independentanimus because the facts reveal that the Respondent's discrimination itselfwas based on ChargingPartyMarsh's activities as union steward on theMt Shastaproject2We note thejudge did not provide for a broad cease-and-desist orderalthough he did provide for such language in the notice In light of theRespondent's repetitive unfairlaborpractices,we conclude that a broadcease-and-desist order is warranted under the standardof Hickman Foods,242 NLRB 1357 (1979)615agreed to ' appoint Marsh as job steward. As unionsteward,Marsh complained to his foreman and theproject superintendent about drinking water prob-lems, extreme dust caused by procedures utilizedby a concrete subcontractor, and other sanitary andhealth concerns.When he 'received no relief he re-ported - the problems to California OSHA. Afteronce calling in OSHA' he threatened to do so againin a conversation with the general contractor's su-perintendent over continued drinking water prob-lems.when he was told he was being laid off from theproject, Ed Bertram, the Respondent's superintend-ent at the time, told him that the reason for hislayoff was because he was causing the general con-tractor a lot of problems by calling OSHA, and thegeneralcontractorwas putting pressure on Red-ding to get rid of him. Marsh filed a grievance thatalleged violations of 'the layoff notice provisions asthey relate to shop stewards under the contract.An _ arbitrator'' ultimately denied the grievance.There is no support in the record for the Respond-ent's claimthat any elements of an 8(a)(3) violationwere. ever raised or decided` in that proceeding.Against the background of Marsh's steward ac-tivities at theMt. Shasta Mall arid' the arbitrationover his layoff, the Respondent, by letter dated 3February 1976, notified the Union that Marsh,among others, was not eligible - for- reemployment.As a result Marsh filedan 8(a)(1) and (3) charge. AJune ' 1976 the Respondent amended its answer toadmit all allegations.' The resulting Order was en-forced by'the Ninth' Circuit , on 2'8 - February 1977.As part'' of the Order the Respondent posted' anotice and made Jack Marsh whole. In addition, byletter dated 15 June 1976, the Respondent advisedthe Union that the Respondent was rescinding its 3February 1976 letter as it pertained to Marsh andfurther stated, "We will no longer exercise ourcontractual rights to reject Jack Marsh as an appli-cant for employment if and when he is referred toany of our jobs."The first and only occasion on which Marsh wasreferred to the Respondent for 'employment subse-quent to the 15 June 1976 letter was on 11-January1983when the Union' referred Marsh to the Re-spondent's' Simpson Paper Company project. Al-though the Respondent's manager Robert Bray hadnot rejected any referral' in his 4 to 5 years of em-ployment with the Respondent and Marsh's me-chanical abilities were not in question, and despitethe 15 June 1976 letter, Bray rejected Marsh, citingthe Respondent's right to do so under the contract.'At the instant hearing, Bray testified that he hadno knowledge of Marsh's prior employment at275 NLRB No. 87 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedding or his prior charge because Bray was notemployed by the Respondent at that time. Howev-er,he did remember Marsh's name from 18 yearsbefore when he was an estimator and Marsh wasan apprentice - at Trowbridge Electric. Based onvery brief and minor contact with Marsh at Trow-bridge, he testified, thatMarsh "was abusive andabrasive toward fellow workers, towards someother people, and rather abusive to the ladies in theoffice." He also claimed Marsh had caused delay inthework.However, as noted by the judge, notonly was Bray unable to supply any examples, de-tails,or specifics to substantiate any of his state-ments, but his opinion was also incidental toMarsh's rejection. As Bray testified, when he heardthatMarsh was one of the two referrals, he made a30-minute- drive out to the Simpson site to ask theopinion, in person, of Roger Lewis, the generalforeman at the project. According to Bray, hemade this trip not knowing. if Lewis even? knewMarsh butassumingthatLewis "had probablyworked with him [Marsh] or been around him orknew him closer than what I did." Bray admittedthathe would have hired Marsh if Lewis hadgiven his approval regardless of any negative opin-ion that Bray might have had. Thus, as found bythe judge, it was on-Lewis'3 effective recommenda-tion that Marsh was rejected.Lewis had been a foreman at the Mt. ShastaMall project at the time Marsh was employedthere, althoughMarsh was on his crew for onlyabout 3 to 4 days. Lewis was aware that Marshhad been. appointed union steward and admittedthat -the superintendent on the Mt. Shasta Mallproject had approached -him and ' had told him thathe wanted Marsh off the crew for causing prob-lems.While Lewis, could not remember what theproblems were, the only problems that appear inthe record are ,those that Marsh testified had oc-curred pursuant to, his steward duties. The Mt.ShastaMall project was also the last time Lewishad worked with Marsh.--Lewis testified he told Bray that, based on hispast experience with Marsh, he did not want Marshon the job, but he did not explain what 'constituteda In fn2 of his decision the judge states that the record is persuasivethatRobert Lewis is a supervisor and agent. We note that Lewis' firstname isRoger, not RobertWe note also that the record evidence showsthat Lewis as general foreman at the Simpson project had two foremenunder him He was paid'20 percent more than journeymen He had theauthority to determine when additional employees were needed and tocall the union hiring hall'directly to request them He assigned and super-vised all electrical work on the project and had the authority to fire em-ployees or recommend their termination Lewis was the highest level ofsupervision at the project site He determined the need for overtime sub-ject to the client's approval and was responsible,-for the progress of thework on a day-to-day. basisWe therefore conclude that Roger Lewis atall times material was a supervisor and agent of the Respondent withinthe meaning of Sec 2(11) of the Act-his negative past experience and did notmentionthat his last encounter with Marsh was at the Mt.Shasta Mall, one of the Respondent's own projects.According to his testimony, Bray never asked forany details. In a pretrial affidavit Lewis testifiedconcerning Marsh: "[T]he last time I worked withJack Marsh at Redding Industrial was about fouror five years ago on -the Mt." Shasta Mall." "Ithought he had good mechanical ability but was arabble-rouser." "I remember that he created prob-lems with the other- contractors and the builderwhich required a lot of time to iron out." "I per-sonally don't have anything against Marsh, andwould rather not have him on this job because ofthe tight time schedule." However, at the hearing,despite the above statement that he personally hadnothing against Marsh, he testified that the mainreason he did -not want Marsh on the job was be-cause of the way Marsh had spoken to him on oneoccasion at the Mt. Shasta Mall.4. Lewissaid, "Idid not trust him after that, and I don't -trust himmainreason for rejecting Marsh the reason did notappear in his.pretrial affidavit, -and he testified hedid not tell Bray the reason. Thus, Lewis' effectiverecommendation as found by the judge was basedonMarsh's protectedunionactivity at theMt.Shasta Mall project. The Respondent admitted thatithad discriminatedagainstMarsh by refusing tohire him in 1976 because of his activities at the Mt.ShastaMall.Neither Bray nor Lewis nor anyoneelse at the Respondent had any work experience orcould point to any incident subsequent to the. Mt: ,ShastaMall project which could have formed -abasis for negating its promise not to reject a refer-ral of Marshagain.5We therefore agree that therecord supports the judge's finding that - the Re-spondent refused to rehire Marsh on 11 January1983 in violation of Section 8(a)(1) and (3).6ORDERThe National' LaborRelationsBoard adopts therecommendedOrder of -the administrative -law--Lewis testified that,while he could not recall what precipitated theincident,Marsh had-puffed up-his chest, stuck.his.nose in Lewis' face,and said,"Iwill do this the way I want to do it or,we can step out in' theparking lot and settle it some otherway "-Lewiswalked away; and thatwas the end of the incident -He never reported-Marsh or did anythingabout the incident-The judge credited Marsh's . testimony-that the inci-dent never occurred-While Lewis testified that a number of the men had told'him`that"they,did. not want to work with Marsh based on their past experiencewith him, there is nothing in the record to supportthishearsay and thejudge discredited this as a reason foi' Marsh's rejectionMoreover,-Lewiscould supply no specifics on what would have constituted their past ex-perience or how it would have impacted on Marsh's performance.Accordingly,we find it unnecessary to pass on the judge's findingthat-the'Respondent's refusal to rehire Marsh violated Sec 8(a)(4) of theAct.-- REDDING INDUSTRIALELECTRICjudge as modified below and orders that the Re-spondent, C. D. Draucker d/b/a Redding Industri-alElectric, Redding, California, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.1.Substitute the following for paragraphs 1(a)and (b)."(a)Discouraging membership in InternationalBrotherhood of Electrical Workers, Local No. ,442,or in any other labor organization, by refusing torehire employees, or in any other manner discrimi-nating inregard to hire or tenure of employmentor any term or condition of employment."(b) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights to self-organization, to form, join, orassistalabor organization, including the above-namedorganization,tobargaincollectivelythrough representatives of their own choosing, to,engage inconcerted activities for the purpose oftion, or to refrain from any or all such activities."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National -Labor Relations Board has foundthat we violated ^ the National Labor' Relations ActSection 7 of the Act gives employees these rights.,,To organize-To form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose. not 'to engage in any of these,protected concerted activities.WE. WILL NOT discourage membership: in- Inter-nationalBrotherhood of Electrical Workers, Local -No.. 442, of in any other labor, organization, by re-.fusing to rehire employees, or in any -other mannerployment or, any, term or condition of employment.WE WILL NOT in any other manner interfere;with, res'train,'or coerce employees in "the" exerciseof their rights to self-organization, to form, join, orassistlabor organizations, to bargain collectivelythrough representatives, of their ; own choosing,, toengage inconcerted activities for the purpose of617collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities. -WE WILL offer Jack Marsh immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights and privileges, and make him whole for. anyloss of pay suffered as a result of the discriminationagainst him, with interest.C.D.DRAUCKER D/B/A- REDDING'INDUSTRIAL ELECTRIC-DECISIONSTATEMENT OF THE CASEHAROLD A. KENNEDY, Administrative Law Judge.Respondent C. D. Draucker d/b/a Redding IndustrialElectric is charged in this proceeding with unlawfully re-fusing to rehire Charging Party Jack L. Marsh aboutJanuary 12,1983. Such refusal is alleged to have violatedSection 8(a)(1) and(3) of-the National LaborRelationsAct (Act) because:Marsh joined, supported, or assisted the Union, and-engaged inconcerted activities,for the purpose ofcollectivebargainingor other mutual aid or protec-tion, and in order to discourage employees from en-gaging insuch activities or other concerted activi-tiesfor the purpose of collective bargaining orother mutual aid or protection.The refusal to rehire is also alleged to have violated Sec-tion 8(a)(1) and(4) of the Act "because [Marsh] filedunfair labor -practices charges with the Board and gavetestimony in Case No. 20-CA-11170."Charging Party Marsh filed a charge against Respond-ent on January 18, 1983, and an amended charge on No-vember 10, 1983.- Thereafter, a complaint issued on No-vember 16. 1983, and the case was heard by me onMarch 27, 1984, in Redding, California.Many of theallegationswere admitted by Respondenteither in its answer or by its counsel at the trial, includ-ing the following:1.Service was made on Respondent of the initial andamended charges on January 18, 1983, and November10, 1983, respectively, as alleged.2.Respondent ,was incorporated in the State of Cali-fornia and operates an electrical contracting and motorrewindingbusinessfrom an office and place ofbusinessin Redding, California.'3.At timesmaterial,Respondent was an employer en-gaged in commerce within the meaning of Section 2(2),(6); and (7) of the Act. During the calendar year preced-ing issuanceof the complaint Respondent performedservices valued in excess of $50,000 directly for custom-ers within the State of California, each of whom met theiItwas stipulated at the hearingthatRespondent "is engaged pnman-ly in the business of providing electrical contracting services, rather thanin the retail business of motor rewinding " 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's applicablestandards for theassertionof jurisdic--against by the Employer for makinga complaint ortion on a direct basis.-giving evidencewith respectto an alleged-violation4. - At times material,InternationalBrotherhood ofof any provisionof this agreement. .ElectricalWorkers, Local No. 442 (IBEW or the Union)was a labor organization within the meaning of Section2(5) of the Act.5.At all timesmaterial,Robert A. Bray was a supervi-sor as defined in the Act.2The parties stipulated to the following matters.- 1. Respondent employed Jack L: Marsh at the Red-dingMt. Shasta construction project from April 16through May 23, 1975.2.Admitted into evidence as Joint Exhibit 1 was aletter datedMay 14, 1975, from IBEW Business AgentWalter Hurlburt to Respondentadvisingappointment ofJack Marsh as shop- steward at the Mt. Shasta Mall job-site'effective May 11, 1975.-3.Charging Party Marsh filed a grievance protestinghisMay 23, 1975 layoff, but the layoff was upheld by adecision of the Council of Industrial Relations for theElectricalContracting Industry dated August 11, 1975,as indicated in Joint Exhibit 2.%4.Respondent -is a party to a collective-bargainingagreementwhich contains the following provisions:Article 2, Section 9:The Union may-appoint a steward at any shop oron any job where workmen are employed, underthe terms and conditions of this agreement. The em-ployer shall be notified in writing of the appoint-ment,and the identity of the steward appointed bythe-Union.--Artic1e'2, Section 10:-- ,The steward is not- authorized to cause' or con-sent; in any manner, to any work stoppage or workslowdown on any-job or in`any shop: The-stewardshall be a ' working -Journeyman Wireman, appointedby the:Union, who shall; in addition to his work asa Journeyman Wireman, be permitted to performduring working hours such of -his Union duties ascannot be performed during other times. The Unionagrees that such duties shall be performed as expe-ditiously as possible, and the employers agree thattime for, the performance-of such duties. All dis-putes shall be handled in accordance with the. griev-ance procedures outlined in this Agreement:Article 2; Section-11:,before, a; steward, is,discharged, except for the fol-lowing reasons: No. l,,because the job-is completedand No,,2, °because the-job is ;shut down; 3 for. cause;,,,(in -writing).No steward shall bet discriminated2Respondent'had deniedthatRobert Lewis,Respondent's job fore-man, was a supervisor or, agent during times material herein,but therecord is persuasive that he andBray were both supervisorsand agentsof Respondent as those terms are usedin the Act.. Respondent's briefdoes not disputeLewis' supervisoryand agency statusArticle 2, Section 12: -The Union may institute a grievance procedureunder the terms of thisagreementif it feels an em-ployee has been unjustly discharged.3-5.Respondent advised the Union under date of Febru-ary 3, 1976, that Charging Paity Marsh, along with fourother persons, was "not eligible for rehire" due to "pastexperience" as indicated in the letter- received as JointExhibit 3.--6.Copies of papers in Case 20-CA-11170,consistingof the Charging Party's charge filed on March 10, 1976;the administrative law-judge's decision of June 22, 1976;Board's final Order dated July 27, 1976; and the judg-ment of Circuit Court of Appeals for the Ninth Circuitdated February 28, 1977, enforcing the Board's Order(Jt.Exhs. 4-5, 6, and 7, respectively).7.Respondent advised IBEW under date of June 15,1983, that its February 3, 1976 letter (Jt., Exh.8) as itpertained to Charging Party Marsh wasbeing rescindedand that the Company would"no longer exercise ourcontractual rights to reject JackMarsh as an applicantfor employment if and when he is referred to any of ourjobs."-8.Respondent posted the. official notice prescribed bythe Board in Case' 20-CA-11170 at the location of gener-al employees' notices for 60 dayscommencing on Sep-tember 10, 1976.9.Respondent made whole Charging Party Marshabout April 28, 1977, as required by the Orderissued inCase 20-CA-11170.10.Charging _ Party Marsh has not been employed byRespondentsinceMay 23, 1975..-=Four witnesses testified-Robert "Rob" Bray,, , Re-spondent'smanager;Roger Lewis, former general fore-man for Respondentat its SimpsonPaper Company job-site;Walter Hurlburt, business manager of the Union'sLocal 442; and Charging Party Jack Marsh.Bray andLewis were initially called by the General Counsel andlater appearedaswitnessesfor Respondent. A summaryof the testimony-of each witness follows.JackMarsh,the Charging Party, testified that he hasbeen an electrician since September, 25, 1961, and a jour-neyman since.September 25, 1965. He-became a memberof,the Union in 1962.'-,Marsh last worked for Respond-ent on, May 23, 1975. At that time he-was,working on ajob known as the Mt. Shasta Mall project., E. W. HahnCompany was the general contractor on the job,and Re-spondent was.one of the firm's, subcontractors.Marshhad worked, ,predominantly on the Pay'n,Save"- sectionThe 1980-1983Inside Agreement betweenLocal442 and Northeast-ern CaliforniaChapter, National Electrical Contractors Association, Inc.is in evidenceasG C Exh 2Respondent's counsel acknowledged thatRespondent is a memberof NECAand has been a "signatory to that con-tract from its inception "*The General CounselcalledMarsh to testify after examining Re-spondent's officials and the Union's business'agent- REDDING INDUSTRIAL ELECTRICof the project under a foreman named Charles Russell,his brother-in-law, who in turn reported to Superintend-,ent Ed Bertram. Marsh was also assigned to work underForeman Roger Lewis for 2 or so days on outside light-,ing of the Mt. Shasta job. Marsh said there were nocomplaints about his work on .the Mt. Shasta job. Hedenied ever threatening Lewis or inviting him outside tosettle any differences (as Lewis had testified earlier).Marsh said he was the unanimous choice as a stewardof his crew at the Mt. Shasta job. There were, he said, alot of problems there, primarily of a health and safetynature.Union Official Hurlburt gave him a steward'sbutton, a copy of the collective-bargaining contract, anda pamphlet which explained a steward's duties..-Marsh said he talked to his foreman, Russell, and thento a Mr. Hahn, the superintendent on the job, on two oc-casions about drinking water, dust on the job, and a sani-taryproblem.According to Marsh, - there were fewwater .jugs on the job, they were inconveniently located,and the water' was not changed in the jugs,' making it,.not fit to drink."With temperatures reaching 11.5 to 120degrees, the toilets were "unbearable" because they werenot being regularly pumped out. There was "an extremeamount of dust in ' the air" because of the grinding ofhigh spots on the floor preparatory to the laying of thetile.Nothing happened in spite of his complaints, sothe county health department with respect to the toiletsbut agreed to investigate the dust and drinking water.The dust stopped, Marsh said, but he was laid off. Ac-cording to -Marsh, Ed Bertram told him he was beinglaid off "because [he was] causing Hahn a lot of prob-lems by calling OSHA "5 Marsh said Bertram addedmore:[A]nd he says, "We are having a tough time collect-ingmoney from them that they owe us," and hesays, "They are putting the pressure on us to get ridof you," and he says, "I don't have any choice." Hesays, "You know,' you have done me a real good'job 'out here, especially on this air conditioningjob," and he says, "I hope you realize the positionwe are in."Russell,Marsh's foreman, suggested that-Marsh give uphis steward's assignment, and Bertram indicated that hewould be agreeable to the suggestion. Marsh was notagreeable, however; Said Marsh: "I told them that I hadbeen -appointed steward and that I would remain a stew-ard='until I was taken' off the job by'the business agent."-'Following his layoff, ' Marsh filed a grievance thatweiit' to' arbitration.AfterRespondent informed theUnion, ori" February' 3,' 1976, 'that it would not 'hireMarsli', lie' filed charges' with the National Labor Rela-tions Board' (which- were upheld by the Board and theCircuit Court of Appeals for the Ninth Circuit based on .Respondent's admission answer). -Marsh recalled that a Hahn superintendent got "huffy" with himabout his complaint about the water at one location The superintendentclaimed,Marsh had no jurisdiction in the area and "went into a'rage"when Marsh threatened to call Cal-OSHA619Marsh was not referred again to work for Respondentuntil January 11, 1983, when he was dispatched to theSimpson Paper job, the dispatch that is inissue in thisproceeding. From May 1975 until August 1978 Marshwas referred out to various contractors as an electrician.In August 1978 he moved to Wisconsin, and in January1979 he moved to the State of Washington where heworked as an electrician. He returned to California and"signed up" (by telephone) on the "out-of-work"list inlate 'May or June 1982. His family joined him in Califor-nia around August of that year.With respect to his dispatch to work for Respondentat the Simpson job, Marsh said he gota call onJanuary11, 1983, and was told he could start on the followingday. He drove to the unionhall inRedding, and learnedthat he had been turned down by Respondent.Marsh said he remembered Robert Bray,Respondent'smanager, "vaguely" at Trowbridge Electric, a firm forwhich he worked some years earlier. Marsh said heworked for Lee Bray, an elder brother, but he only sawRobert Bray occasionally as the latterwas an estimatorand not' on the job with Marsh.Marsh explained on cross-examination that he drove(104 miles from his home) to Redding to pick up the re-ferral slip for the Simpson job and then learned fromUnion.BusiriessManager Walter Hurlburt that he hadbeen rejected by Respondent.: According to Marsh, Hurl-burt' indicatedmore sympathy for the Company's posi-tion than his. Said Marsh:Iwalked in, Walt looked, you know, nervous, dis-turbed, however you want to call it, and he says,"Jack," he -says, "they turned you down." Or hesays "They rejected you." One of the two. Samething.And I .just, you know-I was pretty frustrat-ed.,I says, "What?" He repeated it. He says-and hesays, "They have the right to do it according to Ar-ticle 4" or Section something-or-other of the Agree-ment. And he handed me the referral slip that saidrejected on it, and handed me the ,Agreement, andturned to the page that said it, and I says, "Why didthey turn me down?" And hesaid,"Rob Bray saidthe computer kicked yourname out,but Rob Braysaidhe didn't-didn't even remember you, youknow, or know of you, or whatever." And I says,"Are you aware that-that there is a Federal CourtOrder saying that they-they can't discriminateagainstme?",, And I think he says either that hewasn't aware or' forgot about it,and Isays, "Okay,if that's the way they want to play the game, I willstick themagain."And-trying to think if there wasany more conversation. There-there was a littlemore conversation. I don't know, small talk, orwhat. I walked out, and I can't-I was in such a-hurry to call the Labor Relations Board I can'teven remember if I called from Redding or if Iwaited until I got backhome again.Iwas prettyupset. I was being forced into a corner, and I hadalready-I went through too much unemploymentalready, and so, anyhow, I-I called the Labor Re-lations Board and told them what the problem was,.and. I-I felt that Redding Industrial at that time 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas incontempt of court because a Federal judgehad told them to do certain things and they failedto do it.6 -Marsh also stated on cross-examination that he knewthreeBray brothers-Lee, Chuck, and Rob-but wasnever supervised by any one of them. Lee had boughtTrowbridge Electric and later changed its name to BrayElectric.Marsh agreed that he had talked with womenin the office while employed at Trowbridge but hedenied discussing sexual matters with them or hearingany complaints about his dealings with them. Marsh alsodenied ever -challenging Lewis about any workassign-ment.Marsh testified on cross-examination that in 4 days hewould cease being a .member of the Union, to whichRoger Lewis also belonged. He explained that after fail-ing !o-,get a job on the Simpson project through theUnion he went to work fora nonunioncontractor on ajob that employed a union electrical concern. Marsh wasseenon the job by one Doug Kenyon who told him thathe would file charges against him. He was thereafterfined by the Union.-Said Marsh:_Iwas fined $4,000. Immediately `thereafterward, Iwas taken -off of Book 1 and put on Book 2. Andthere was no way that' l could pay $4,000. I couldbarely put food on the table.- I appealed it to theInternational, I lost the appeal, and my dues werepaid till-I tried to stretch it out as long as I could,Ipaid up my dues to the end of the year. And 90days after your dues - are unpaid, they drop yourcard. That will- be March 31st or April 1st, -1984.Marsh said he filed a grievance against the Union afterhe was taken off book 1 and placed on book 2. He filedcharges against Local 442 when taken off book 2. Hesaid he had'also been involved in a proceeding in the-State of Washington involving the Union and a contrac-tor.According to Marsh, the trial judge had foundagainst the Union and the contractor. Said Marsh:They -found the ' union. and the contractor guilty ofremoving 40 electricians off the job, 40 travellersand replacing them immediately with 40 local mem-bers, and the judge found in favor of the 'travellersand the contractor and the,union there appealed itto whoever they appeal it to.7-Robert Braytestified he is the manager of Redding In-dustrial Electric and-reports to a vice president in south-ern California. Bray ' said his day-to-day work consists of6Marsh agreedthat hemay have used"foul language" in speaking toHurlburt and thathe could also have done so when he complained to thesuperintendent about the water'at the Mt Shastaprojectyears earlierMarsh indicated on redirect that Hurlburt was referring to the comput-er of C D., Draucker,Respondent's parent company Bray later testifiedhe was not aware that the Company had a computer Bray said he hadcalled the "corporateoffice" after being advised that Marsh had filed acharge against Respondent for'rejecting Marsh on January I I -Accordingto Bray, a corporate official then indicated that Marsh had filed an actionagainst the Company "some time back,".an event he said that caught him"completely by surprise "-Marsh stated on redirect that none of the charges he had filed hadbeen dismissed He said the charge againstLocal 442doing "the necessary- estimating, procuring jobs, seeingthat the jobs are'filled." -Bray indicated initially: that he knew little aboutCharging Party Marsh. Bray said his only contact withMarsh had been 18 years earlier in 1965, when both wereemployed by a company named Trowbridge Electric.Bray worked for that firmas anestimator at the time,and Marsh was employed as an apprentice-Bray testified that on January 11, 1983, he contactedLocal 442's hiring hall (as provided for in art. IV of thecollective-bargaining agreement,G.C. Exh. 2) and re-quested referral of two journeymen electricians for workon the Simpson Paper Company project located in An-derson, California. Jack Marsh was one of the two elec-tricians referred by Walter Hurlburt, business representa-tive of the Union, but Bray rejected him. Bray said itwas the first time he had ever rejected a referral fromLocal 442. Before doing so, however, Bray drove to thejobsite and conferred with Respondent's general foremanon the jobsite,' Roger Lewis. Lewis stated that he wouldrather not have Marsh on the job,- and Bray thereaftertoldHurlburt that Marsh was not acceptable. Bray saidthat the subject of Marsh's mechanical skills was notbrought up during the discussion -between Bray andLewis.'Bray stated that Lewis, as general foreman, reporteddirectly ' to' him 'and that _ Lewis. supervised all of Re-spondent's work at the Simpson Paper Company jobsite.Lewis could authorize overtime and effectively recom-mend hiringand dismissalof personnel.Testifying later as a defense witness (after ChargingParty Marsh, Foreman Roger Lewis, and Union BusinessManagerWalter Hurlburt had testified for the GeneralCounsel), Bray said he worked for Trowbridge Electricat two different times-for about 2-1/2 months in 1961and againlater in 1965 or 1966. Bray stated that Marshhad worked for Trowbridge during Bray's second periodof employment'- at Trowbridge -but said he only had"minor-contact" with Marsh. He said he had discussedMarsh with his brother, Lee Bray, who had managedTrowbridge at the time. Bray said he had formed anopinion of Marsh which he gave as follows:The opinion I had of Mr Marsh at that time wasnot the -best in the world To my knowledge, hewas abusive and abrasive towards his fellow work-ers, towards some other people, and rather abusiveto the ladies in the office.According to Bray, Marsh would go beyond 'normal kid-ding and would - harass, "the ladies . . . bringing themalmost to tears.". .After' 'leavingTrowbridge the second time, Bray'worked ,in the, bay,area and later in Alaska. He returnedto Redding. in late 1978 or early 1979 and started workbecame,Respondent'smanager.,,According to Bray,, the ,Simpson Paper job that Marshwas dispatched to in January 1983 was "very complex"with electricians working "in extremely close quarters.""We had an extremely tight frame on this job," he said.Bray explained - that he called the' union hall and told REDDING INDUSTRIALELECTRIC621"Walt" he wanted two men. He later receiveda messagethatMarsh and Loren Mahar were being' dispatched.Bray said he was inclined to say no to Marsh but decid-ed to go to the Simpson jobsite and talk with his fore-man, Roger Lewis, who was an IBEW memberLewis told Bray that he "didn't really want to baby-sit"Marsh which meant, according to Bray, that "some-one had to watch him pretty closely." Bray denied thathe and Lewis discussed-any grievance or unfair laborpractice charge at that time. Bray also denied that heand Lewis discussed 'Marsh's service as a steward at theMt. Shasta job..-Bray drove from'the Simpson jobsite tothe union hall and told Hurlburt"he did not want Marsh.Quoting from Bray's defense testimony:I toldWalt that- as far as Jack Marsh was con-cerned, I did not want to hire-accept him for- hire.Ihad the right under the terms of the agreement,that I did not have to accept the than for hire. AndI said -I, am going to invoke it in' this particular case.Walt asked me why-Let me back up. I, told, him Iwas going to invoke the thing in this particular, casebecause I-I didn't really think that Jack would. fitin on our particular work force that we had going.Imentioned-I believe that, .1,. mentioned that .1knew of Jack way back when from TrowbridgeElectric days.I-a casual.comment, ,but I told him Idid not want him, on the job,- find me, another man.Q. What did 'Walt say, if anything?A. Wait says, "You have -the right under the. con-tract., I'll -get you another'man."Bray indicated that he had been subjected to some rib-Bray said that the Company had' "no problem at all"with the Union -On,cross-examination, Bray, maintained" that Marsh hadcaused some delay at': Trowbridge'but Bray was-unableto give any details. "I can't tell you exactly; what, whereand why," he said., He said. he had no idea.whetherMarsh was ever discharged or, disciplined, iri any way atTrowbridge. "I was busy procuring- other jobs," he as-serted. eRoger Lewistestified that he had been an electriciansince 1954'He served a '4-year 'apprenticeship andbecame journeyman in 1958.9 Lewis stated that he hadaOn redirect, Bray indicated he,had no doubt ^,thatMarsh would havecaused delay on-the Simpson Paper fob ,Said-BrayTo' my way of thinking, delay would' have been'cau"sed, by MrMarsh beingwith otherelectricians, 'being'with, otlier,,trades, thatwere working extremely close,by,'and.by the.general nature, of talk-in gyo these people, which'is`not the normal hello, hosd'a're you,casual type `affairHe'has'a' way of discussing thingstvitli'peoplethat, I guess=for lack of-abetter word, are abiasive,:antagonistic, it.1 immediately, gets' you righrup on edge,. And pretty, quick then youhave got dissension among the.ranks,'and ithat,is;.not a.good—situa-tionIcould not afford that-on that particularfob ,There was an-other rob 'in' the offing after' that That' particular Job,' we aie tryingto keep the owner happy, the general contractor happy, and makethe job run as smooth as possible and meet the deadline of a job thathad never been tried in this country_,_-,s Lewis said the apprenticeship program ,was supervised "by a predeces-sor union of Local 442'` '--worked "basically" for Respondent since ' 1966, probablyabout 50 percent of the time as a journeyman and -theother 50' percent of the time as a foreman. -He is amember 'of the IBEW, which he joined in 1964, andLocal 442 He is referred out -of the Union's hiring" hall,including work as, a foreman.' ° At the time of the hear-ing' Lewis "was not employed.' He-'had worked for Re-spondent only a month, earlier, however, and said hehoped to work for the Company again in the future.Lewis acknowledged that-he had been contacted' byRespondent's manager Robert Bray on January 11, 1983,about Jack Marsh's referral to the Simpson job whereLewis was the general foreman for Respondent. Lewissaid he told Bray that based on his-past experience withMarsh and what he had heard about him he "would justas soon he would not"be on the job." Lewis said he alsotold Bray that if Marsh were hired it would be Bray'sresponsibility. Lewis gave his recollection of his conver-sation with Bray on direct as follows:.Well, let me think a minute) here just exactlywhat was said. It was said -that Jack Marsh wasgoing to be one of the next two men that reportedout to Simpson. The day before' that, the daybefore,'the rumor had already hit the job that Jackwas on top of the, referral list. ,I already knew Jackwas coming out. So did the rest of the men on thejob.This is where the conflict started. I had twoforemen out there at the, time, and I told them wewas getting Jack and someone else, I .wasn't sure'who it was, I thought it was Loren Mahar.I told Rob, that-which is what I was trying toget around I to-I told Rob the general feeling of myforeman, one of my foremen didn't want him work-ing .for him, for,, reasons I don't- know,,past experi-ence, - I presume, he told me that his men didn'twant to work with him. That was brought up. Robhad told me that in whatever year it was that' heworked at -Trowbridge that Jack had been a loud-mouth down there, he had kept the officegirls in aturmoil and kept-'didn't get along well with themen. `Lewis said he hardly knew Marsh but had heard, hewas_a good,mechanic'.Said Lewis:,Ihadn'teven worked ,around Jack, other than outat theMt. ShastaMall -where_he was transferredover into my crew for three or four days to helpout on`'something that we was'in'trouble with."7 -dit Lewis said he had worked as'a regular foreman(who lays,out thework for journeymen and sees to it that they have the necessary toolsand materials)as well as a general foreman(who supervises workers onlyindirectly through foremen) ,and was "not a salaried person" Lewisstated"that'the' positions of foremen and general-foremen were both cov-ered by the collective_-bargamirig agreement 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDLewis stated at one point that he did work with Marshfor a couple of days at one time on a project at ShastaCollege and then later at the Mt. Shasta Mallsite. i iOn cross-examination,Lewis explained that Respond-ent was involved in construction of the Mt. Shasta Mallunder four separate contracts-the main complex or mallsection and. "three anchor stores,Pay'n Save,Sears andPenney's."Manager Bray was not'employed 'by Re-spondent at the time,but Lewis was employed as a fore-man to oversee construction of the mall section. Marshwas assigned to work tinder-Another foreman in thePay'n Save portion of the project.There was a timewhen Marsh needed extra help, however,and Marsh wasassigned to work under Lewis on the outside part of themall section for 3 or 4 days.According to Lewis, therewas an "incident"during this short period which causedLewis to feel that he"wouldn't trust[himself]turning[his] back on, [Marsh]."Lewis described the incident asfollows:Ican't remember just exactly the circumstances ofit,whether.itwas,work-assigned or thetheway hewanted to do it-It's been too long ago to remem-ber exactly,,_other than Jack-which was the firsttime it had ever happened to me,but he,chest up and stuck his nose up in my face and said,"Iwill do this the way I want to do it or we canstep out in,the. parking lot" and settle it, some otherway"Lewis indicated,under leading questions,that 'the inci-dent caused him to consider Marsh to be uncooperative,insubordinate, and difficult to deal with.Lewis said he had learned Marsh had filed a complaintof some type against Respondent "in the 70's some time,well after it was all over."He said he had heard that"Jack got a settlement of some kind,"but he denied thatMarsh's ac_tion,against the Company had affected hisopinion'as to whether Marsh should be rehired, Lewisrecalled thatMarsh served as a shop,steward at the Mt.Shasta Mall for 2 or 3 weeks,but .he said-he- did notobject to such assignment:He ' said he had heard it saidthatMarsh had told a foreman named Dan Briggs thathe "was working too' damn hard and that he should' doonly half a day's work for a full day's pay." 112Testifying later as a defense witness, Lewis said his op-position to Marsh being on the Simpson job was mainly".the. way he talked to'me at the Mt. Shasta Mall." "Itook it as a threat," Lewis said and added that he hadnot trusted Marsh after,that:"Lewis said he alsoliad com'11According to the portion of Lewis' affidavit which was read intothe record`Respondent,was involved m--the construction of the Mt.Shasta Mall project 5 years later12Marsh disputed the hearsay comment' Lewis had attributed toBnggs Asked on direct whether he; had any problem on the job withBriggs,Marsh replied',-1.-^''Iwouldn't consider it any kind of a problem I think what-whatRoger Lewis'was referring to this morning,he said that-'that I toldDan Bnggs,to not work so fast Dan Bnggs was wearing tennisshoes on the job,which is against the safety rules, it's-you know-and he used to sprint from one place to another on a'jobThis isdefinitely.against safety rulesYou are not supposed to run on thejob. There is too many hazards,and I reminded him-of it.plaints aboutMarsh from other electricians,includingtwo foremen.Lewis stated that he filled two water cans when heworked as a foreman on the Mt.Shastajob but said hedid not know what other foremen did in that respect.Lewis agreed that he had indicated in an affidavit thatMarsh created problems with other contractors andbuilders on the Mt.Shasta job that,required time to re-solve.He stated that the superintendent at the Mt. Shastajob had asked him to take Marsh off his crew.Wilbur Hurlburtidentified himself as business managerof Local 442,a position he has held since June 1970. Hesaid the'Union and Respondent had a collective-bargain-ing arrangement for many years and that he or his assist-ant,Dwight Evans,made"the referrals pursuant to, thecollective-bargaining agreement.Hurlburt stated that hehad made referrals to Respondent pursuant to requests ofdifferent foremen in Respondent's employ.Hurlburt recalled-Bray's request for two'electricians towork at the Simpson job on January 11, 1983, and Bray'slater rejection of one of the two men referred, JackMarsh.Hurlburt could not recall that Bray had ever ob-jected to any other referral.According'to Hurlburt,Bray"called in around 10 a.m.or so that day, and Hurlburt determined that LorenHahn and Marsh were up for referral.The names of thetwo men were communicated to Respondent, and some-time thereafter Bray reported that"he was very sorrybut he would have to reject Jack Marsh for this job atthis time."Bray.mentioned that he had the right underthe collective-bargaining agreement,citing section 3 ofarticle IV, to reject'a referral and that he was doing so.Hurlburt said he could not recall any other reason beinggiven for rejecting Marsh at the time.Hurlburt testified that over the next 6 months or so heneedled Bray'about rejecting Marsh. _Hurlburt recalledthat Bray had",stated in response that the particular jobwas "too tenuous"to take chances on it;, Bray did' notwant the'Company to'lose the job-over "any'upheaval ordifficulty."According to Hurlburt,he had known"Marsh sincelate 1961.He stated'the union records indicated thatMarsh had been'initiated into "theUnion on April ' 26,1962, and that he had been referred out of the hiring hall26 times-8 of these being repeat referrals to the sameemployer.Hurlburt stated that he did not like to'appoint stew-ards,but he did appoint Marsh as steward at Mt.Shastabecause "there'were'quite' a.bit of hassle on this particu-lar job, and a group of'the electricians out "there askedme to appoint Jack Marsh Steward.Hurlburtrecalled that there were"quite a few reportsto OSHA"by Marsh 'and action being taken by him withrespect to tools that should be in each'employee's tool-box as provided in, the collective7bargaining agreement.Finally,Hurlburt testified that January.11,1,1983,.wasthe first time h&'-had occasion to 'referto RespondentafterApril 1975.I am persuadedthatRespondentrefused reemploymentof Charging Party Jack Marsh on January 11, 1983, as aworker"on the Simpson Paper project because of his ear- REDDING INDUSTRIAL ELECTRICher activities as a steward on the Mt. Shasta Mall projectand the National Labor Relations Board charges hethereafter filed against the Company following his layoff.Marsh was a dedicated steward at Mt. Shasta, and hiscomplaints concerning working conditions there, some ofwhich resulted in Cal-OSHA action, irked officials ofboth Respondent and the general contractor on the job.Foreman Roger Lewis, who had worked with Marshat the Mt. Shasta Mall, was aware that Marsh was asteward on that job and the fact that -he had made thecomplaints on behalf of other employees. Lewis had re-ported, in the form of an affidavit which he agreed hehad signed, that Marsh had created problems for "con-tractors and builders" on the Mt. Shasta job. Lewis alsotestified that a superintendent had asked for Marsh's re-moval from the Mt. Shasta Mall.. (Marsh testified credi-bly that a Hahn superintendent "went intoa rage" whenMarsh threatened "to call OSHAagain" if fresh waterwas not supplied.)While Lewis denied knowing thatMarsh had filed eitheran unfairlabor practice charge ora grievance against the Company, he did acknowledgeknowing that "in the 70's sometime" that "Jack had gota settlementof some kind." I am confident that Lewiswas aware that the "settlement" Marsh obtained was theresult of the charge' he had filed against the Companyand that Lewis had such action in mind when he recom-mended to Respondent'smanagerRobert Bray in Janu-ary 1983 that Marsh not be rehired by the Company. Asa practical matter, it was Lewis who-made the decisionnot to hire Marsh, and that -decision,, I am convinced,made because of Marsh's activities as a steward and be-cause of the charge he filed against the Company, clearlyprotected conduct under the Act (see, for example,UnionFork & Hoe- Co.,,241NLRB 907 (1979),. andNLRB v. AA Electricis,attrib-utable to Respondent. ,Bray was not employed.by Respondent'at the time theCompany was engaged,in work at the Mt. Shasta.Malljob, but Marsh's name triggered- a negative. reaction, inJanuary 1983 and he sought out Foreman Lewis. for anopinion concerning Marsh andguidanceas to how,tore-spond to Marsh's dispatch. 13Bray's testimony impressedme as' being '.inconsistent.On the one hand he acknowledged that he had onlyslight contact with Marsh at Trowbridge Electric whichhad occurred 18-years orso earlier.(This part of his tes-timony agrees with that given by Marsh.) While testify-ing on defense, however, Bray claimed recollection ' ofMarsh being abusive of women ,and abrasive to otherfellow. workers. He was,willing, to' say that Marsh'causeddelay while employed at Trowbridge-Electric-18 yearsearlier-while at the same time 'admitting that he could13,Respondentacknowledgesin its brief thatits, officialsrknew , ofMarsh's serviceas'a shopsteward 'and thatthe Company's vicepresidentrecognizedMarsh's 'name when it was meiitionedto herby 'Bray. (Shechecked company records and "informed Bray ofthe earlier unfair 'laborpracticecharge andBoard decision")As Respondent points, out in itsbrief,Bray claimed no knowledgeof the 1975-1976. events—until afterMarshhad filed his January 1983 charge''iBray didnot impress me as a forthright witnesswhile Charging PartyMarsh did But Brays credibilityis not as important in this matter.as'thatof Lewis asitwas the latterwho effectively,made,the decision.for Re-spondentnot to hireMarshfor theSimpson job --623not give any details ("what, where and when") as Braywas busy procuring other jobs."'Bray's assertions that he and Lewis did not discuss thegrievanceMarsh had filed in connection with the Mt.ShastaMall job, Marsh's related unfair practice charge,-andMarsh's actions as -a steward were not convincing.Lewis also impressed me unfavorably as a witness. Histestimony indicated a bias against Marsh and in favor ofRespondent for whom he has worked over the years andto whom lie looks for employment-in the future. He, likeMarsh, has been a ,member of Local 442 and undoubted-ly aware of Marsh's status with the Union.I reject Lewis' assertion that his opposition to hiringMarsh in January 1983 was based "mainly" on an "inci-dent" which he claimed caused him to consider Marsh tobe insubordinate and a person he could not trust.' Marshtestified that he did not invite Lewis outside to settle adifference and did not threaten Lewis. I consider Marsha more credible witness than Lewis,and I,therefore,creditMarsh's statement over Lewis' contrary testimony.Lewis -was vague about the incident-stating that hecould not recall "just exactly the circumstances." Signifi-cantly,' he said he "didn't'do anything" to disciplineMarsh then and did not even mention the' "incident" todid not occur.I also reject Lewis' assertion that his opposition to thehiring of'Marsli in January 1983 was predicated on state-ments made by foremen or other electricians working onthe Simpson job. Such evidence was not probative andnot credible.His' claim that Foreman Dan Briggs hadonce reported to him ' that ' Marsh' had stated - that - Briggsswas_ working too ` hard" was likewise not probative andnot. credible.Again I' credit Marsh's testimony"o' n' thepoit=that Marsh'only told Briggs to not run oh the jobin his tennis shoes because of the hazards involved.'In sum, I find, Respondent ' s', refusal' to hire' Marsh"6nJanuary . 11, 1983,was. motivated by the complaintsMarsh had made ' as'ste 'ard concerning working' condi=Lions at the Mt. ''Shasta' Mall project'an d `th"" harge hesubsequently filed-'with theNationalLabor RelationsBoard after being dismissed or laid off from work ori`theproject. 14Certain statements contained in Respondent's brief de-serve comment.' RespondentmaintainsthatMarsh wasiiot blackballed. Ii suggests that Marsh"was rejected onlybecause of `the "tenuous' and unique nature of the Simpson job,- requinngan' exacting, almost superhumaneffort" on' the part of all` concerned." 'Respondent indi-cates' it'-would Be'ready'tb 'hire -Marsh on "another RIE'.*The, Boards 'recentWright Linedecision(251NLRB`1083 (1980),modified662 F2d 899(1stCir 1981),cited by Respond'ent,'and'NLRB v.TransportationManagementCorp.,462 US393'(1983)); 'allows"a 'citedemployer to defend 'a discharge Eby demonstrating that it would havetaken the same action'against an employee in t}ie absence of his protectedconduct Here, the General Counsel established that protected conduct ofMarsh motivated Respondent's decision not to hire him, and Respondentdid' not show,by credible'evidence,'that it' would have rejected him inthe absence of such-protected conduct.GarrettFlexible Products,270 NLRB 1147 (1984), also cited by Re-spondent,does not compel dismissal of the instant matter An "evaluationof all'of'the relevant evidence"presented in this case, unlike inGarrett,ispersuasive that the employer's action was unlawfully motivated 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob" having a less "tight frame for completion" Therecord persuades me that such contentions have no cred-ible basis.In itsbrief Respondent portrays Marsh as a "personali-ty type" who would have been likely to be involved inpetty "squabbles" and "personal disputes" on the Simp-,son job. Respondent refers,to Marsh as a rabble-rouserand as an individual having a "generally poor reputationamongco-workers." Again, I reject these contentions onthe basis that the credible evidence does not supportthem.Finally, it should be noted that the General Counselwas not required to show unionamimus onthe part ofRespondent, and the fact that the collective-bargainingagreement allowed Respondent to refuse any referral isof no-moment. Not all protected conduct involves unionactivity; the Act specifically prohibits the discriminationfor engaging in the protected activities shown here.On the foregoing findings of fact, and on the entirerecord in the proceeding, I enter the followingCONCLUSIONS OF LAW1.At all times material Respondent has been an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.At all times material the Union has been a labor or-ganizationwithin themeaning ofSection 2(5) of the Act.3.Respondent violated Section 8(a)(1), (3), and (4) ofthe.Act by refusing to rehire Jack L. Marsh on January11,-1983, because he had engaged in protected concertedactivities as found herein.As for the; remedy, I shall recommend Respondentcease and desist fromengagingin the unfair labor prac-tices found: Affirmative action designed to effectuate thepolicies of the Act,will be recommended, including anorder directing Respondent to offer Jack L.' Marsh im-mediate,full; and unconditional- reinstatement to, hisformer position or, if such.position no longer exists, to asubstantially equivalent one, -without prejudice to his se-niority and other rights and privileges, as well as pay-ment of backpayfor earnings lost asa result of the dis-crimination. Backpay shall be computed with interest asprescribed in F.W.Woolworth Co.,90 NLRB 289 (1950);IsisPlumbing Co.,138NLRB 716 (1962); andFloridaSteel-Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"15 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations, the findings,conclusions,-and recommendedORDERThe Respondent, C. D Draucker d/b/a Redding In-dustrial Electric, Redding, California, its officers, agents,successors, and assigns, shall1.Cease and desist from(a) Failing or refusing to hire any person because- he orshe engaged in protected concerted activity.(b) In any like or related manner interfering. with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a)Offer Jack L. Marsh immediate and full reinstate-ment to his former position or, if that position no longerexists, to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges, andmake him whole in the manner prescribed in the remedysection of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary. to analyze the amount of backpay due under theterms of this Order.'(c)Post at its Redding, California place, of businesscopies of the attached notice marked "Appendix."' nCopies of the notice, on forms provided by-the RegionalDirector for Region, 20, after being signed by `the Re-spondent's authorized -representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in"conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are n ot'altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what, steps the Re-spondent -has taken to comply.'Order shall, as-provided in Sec 102 48 of the Rules, be adopted by theBoard-and all objections to them shall be deemed waived for all pur-poses;18 If this,Order is enforced by a Judgment of a United States Court ofAppeals, the.words_in the notice reading "Posted by Order of the Na-tionalLaborRelations Board"shall read "Posted Pursuant to a'Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board ".-